SUMMARY ORDER
Plaintiffs-appellants appeal from the District Court’s March 31, 2015 grant of summary judgment to defendants-appel-lees. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
“This Court reviews a grant of summary judgment by the district court de novo.” Lamence + Mem’l Hosp. v. Burwell, 812 F.3d 257, 264 (2d Cir.2016). Upon de novo review of the record and relevant law, we affirm, substantially for the reasons stated by the District Court in its thorough March 31, 2015 opinion and order. See TradeWinds Airlines, Inc. v. Soros, 101 F.Supp.3d 270 (S.D.N.Y.2015).
CONCLUSION
We have considered all of plaintiffs-ap•pellants’ arguments on appeal and found them to be without merit. Accordingly, we AFFIRM the District Court’s March 31,2015 judgment.